 

EXHIBIT 10.24

CERTAIN INFORMATION IDENTIFIED BY BRACKETED ASTERISKS ([* * *]) HAS BEEN OMITTED
FROM THIS EXHIBIT BECAUSE IT IS BOTH NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED.

 

SECTION 1:   TERMS AND CONDITIONS SPECIFIC TO INNOVATION DEVELOPMENT SCHEME

 

1.1

Summary of Award

Tranche 1

Period:21 Feb 2020 – 20 Feb 2021

 

Maximum Grant Amount: S$ 14,039,000

 

Cost CategorySupport RateCategory Sub-Cap(a)[* * *][* * *][* * *](b)[* * *][* *
*][* * *](c)[* * *][* * *][* * *](d)[* * *][* * *][* * *]•[* * *][* * *][* *
*](1)[* * *][* * *][* * *](g)[* * *][* * *][* * *](h)Other Costs[* * *][* * *]

 

1.2

Grant Amount

The amount claimable in each category is determined by the actual qualifying
costs incurred in that category multiplied by the support rate for that
category, and up to the respective category sub-cap.

The total amount claimable under the Incentive is the maximum grant amount.

Where the sum of the category sub-cap exceeds the maximum grant amount, the
maximum grant amount shall prevail.

1.3

Qualifying Period

The qualifying period shall be from the start date of the 1st Tranche to the end
date of the last Tranche.

Only qualifying costs incurred during the qualifying period are claimable.

1

--------------------------------------------------------------------------------

 

1.4

Qualifying Personnel

Qualifying personnel refers to the following:

(a) Grantee's employees directly working on the Project but

excludes employees undertaking support functions such as administration and
finance. Both permanent employees and contract staff are qualifying personnel.

(b) Undergraduate and post-graduate students from local Institutes of Higher
Learning (11-ILs) and secondees from related parties of the Grantee or public
research institutes, only if —

i.They are directly working on the Project but excluding persons undertaking
support functions such as administration and finance;

ii.EDB is satisfied that their involvement has resulted in the building of local
capability; and

iii.The salaries of such persons are paid by the Grantee.

“Locals” refers to qualifying personnel who are Singapore Citizens or Singapore
Permanent Residents, while “Foreigners” refers to all other persons.

1.5

Manpower (Salary, COLA and Airfare)

The qualifying costs for this category refers to the following: (a) Manpower —
Salary

The qualifying costs for Manpower — Salary refers to basic salaries, annual wage
supplement (AWS) and the corresponding employer's contribution to CPF on basic
salaries and AWS, of the qualifying personnel.

AWS is capped at 1 month per calendar year and is qualifying only if—

i.It is a standard component in the personnel's salary package;

iv.It is paid out during the Qualifying Period (regardless of the period for
which the AWS is paid for work done); and

v.The personnel is working on the Project at the point when the AWS is paid out.

For qualifying personnel not exclusively working on the Project, only the
pro-rated AWS based on the percentage of time spent working on the Project in
the month of the AWS payout is claimable.

The qualifying costs for basic salaries and the corresponding employer's CPF
contribution shall be capped at S$20,000 per calendar month per qualifying
personnel, while the qualifying costs for AWS and the corresponding employer's
CPF contribution shall be capped at S$20,000 per calendar year per qualifying
personnel.

Other bonuses and allowances, and the corresponding CPF contributions,
regardless of whether they are included under basic salaries for income tax
purposes or any other purpose, are not qualifying costs.

(b) Manpower — Cost Of Living Allowance (COLA) & Airfare

The qualifying costs for COLA & Airfare refers to costs incurred for overseas
trip(s) that is necessary for the Project, made by qualifying personnel, and
shall be limited to accommodation, meals and local transportation (i.e. COLA),
as well as airfare.

2

--------------------------------------------------------------------------------

 

1.6

Training

The qualifying costs for Training refers to the following costs

incurred for training that is necessary for the Project:

(a)Fees for courses conducted by non-related parties for qualifying personnel
who are Locals, only; or

(b)Basic salaries and the corresponding employer's contribution to CPF, COLA and
airfare of overseas trainers deployed to Singapore to train qualifying personnel
within the Singapore operations. The qualifying costs for overseas trainer's
basic salaries and the corresponding

employer's contribution shall be capped at S$20,000 per calendar month per
trainer. The qualifying costs for COLA are costs incurred for accommodation,
meals and local transportation of the overseas trainer during the training in
Singapore. AWS, other bonuses and allowances, and the corresponding CPF
contributions, regardless of whether they are included under basic salaries for
income tax purposes or any other purpose, are not qualifying.

The Grantee may only claim either (a) or (b) for any one training programme.

1.7

Equipment

The qualifying costs for Equipment refers to the pro-rated

purchase price of the equipment, principal repayments for equipment bought on
hire purchase, or lease payments incurred for the period of use of the equipment
for the Project during the Qualifying Period, and any direct costs attributed to
bringing the equipment to working condition but excluding maintenance costs. For
equipment that is leased or bought on hire purchase, any financing interest is
not qualifying.

The qualifying costs for Equipment shall be pro-rated based on the number of
months the equipment is used for the Project during the Qualifying Period over
the useful life of the equipment or 36 months, whichever is longer.

Qualifying costs of equipment =

[Cost incurred] x [No. of months used for the Project]
Equipment useful life or 36 months, whichever is longer

1.8

Materials, Consumables and Technical Software

The qualifying costs for Materials and Consumables refers to the purchase price
of materials and consumables used in the Project.

The qualifying costs of Technical Software refers to the pro-rated purchase
price, lease payments or licensing fees incurred for the period of use of the
technical software for the Project during the Qualifying Period. For technical
software that is leased, any financing interest is not qualifying.

The qualifying costs for Technical Software shall be pro-rated based on the
number of months the technical software is used for the Project during the
Qualifying Period over the useful life of the technical software or 24 months,
whichever is longer.

Qualifying costs of technical software =

[Cost incurred] x [No. of months used for the Project]
Technical Software useful life or 24 months,
whichever is longer

1.9

Professional Services

The qualifying costs for Professional Services refers to costs incurred for
professional services performed in Singapore by Singapore-based service
providers, whichmay include consultancy, subcontracting, testing and
certification approval, that are necessary for the Project.

3

--------------------------------------------------------------------------------

 

1.10

Intellectual Property Rights (IPR)

The qualifying costs for IPR refers to the pro-rated purchase price for
technology acquisition, licensing fees or royalties payments incurred

for the period of use of the IPR for the Project during the Qualifying Period.

The qualifying costs for IPR shall be pro-rated based on the number of months
the IPR is used for the Project during the Qualifying Period over the useful
life of the IPR or 60 months, whichever is longer.

Qualifying costs of IPR =

[Cost incurred] x [No. of months used for the Project]
IPR useful life or 60 months, whichever is longer

1.11

Other Costs

The qualifying costs for Other Costs shall be in accordance to Details on
Qualifying Cost, if any.

1.12

Non-Qualifying Costs

The following are non-qualifying costs:

(a) Payments to a related party for the following: course fees, used equipment,
used materials, used consumables, used technical software, professional services
and intellectual property rights.

For related party transactions other than those in the above non-qualifying
list, the qualifying costs for each such transaction shall be only based on the
actual costs incurred by the related party and excluding any mark-ups or
administrative charges that may be imposed by the related party. This, however,
does not absolve the Grantee from the requirement to carry out related party
transactions at arm's length.

(b) Alf cost items that are not used exclusively for the Project, unless the
qualifying costs for that item is suitably pro-rated;

(c) All rentals of business/operating premises or electricity/utility costs;

(d) All construction costs;

(e) All patent application and registration costs, and licensing costs incurred
for the purpose of onward licensing acquired IPR to other parties;

(f) All costs incurred in relation to the audit of claims or project milestones
achievements;

(g) All taxes, including but not limited to GST and withholding taxes; or

(h) All cost items that have already been supported by another grant awarded by
a Singapore government agency.

For the avoidance of doubt, the above list of non-qualifying costs is not
exhaustive.  The Grantee shall not treat any cost item as qualifying unless it
has been expressly provided as such in this Letter of Award.  

4

--------------------------------------------------------------------------------

 

1.13

Sale, Lease, Disposal or Transfer of Equipment or Technical Software or
Intellectual Property Rights

The Grantee shall not sell, lease, dispose or otherwise transfer the equipment
or technical software or intellectual property rights supported under the
Incentive to another party during the Qualifying Period without first obtaining
the written approval of EDB, which if so granted, shall be on such terms as EDB
deems fit.

In the event of a breach of the foregoing, or where any equipment or technical
software or intellectual property rights whose acquisition has been supported
under the Incentive otherwise ceases to be used for the

Project during the Qualifying Period, any disbursements pertaining to the
unutilized portion of the asset shall be offset against subsequent claim(s) or
returned to EDB. Should the asset be subsequently re-activated for use for the
Project during the Qualifying Period, the Grantee may submit the claim for the
period of re-activated use.

1.14

Appendix

Please refer to the Appendix for additional terms and conditions not contained
in Section 1, 3 and 4, if applicable.

 

5

--------------------------------------------------------------------------------

 

SECTION 2:   PROJECT MILESTONE CONDITIONS

 

2.1 Tranche 1 (21 Feb 2020 – 20 Feb 2021)

 

To qualify for tranche 1 of the Incentive, the Grantee shall fulfil all of the
following as at the specified “Due Date” and maintain them until the specified
“Maintain Till Date” at least the specified Quantum, where applicable:

 

ConditionQuantumDue DateMaintain Till Datei.[* * *]N.A.[* * *][* * *]ii.[* *
*]N.A.[* * *][* * *]iii.[* * *]N.A.[* * *][* * *]iv.[* * *]N.A.[* * *][* *
*]v.[* * *]N.A.[* * *][* * *]vi.[* * *]N.A.[* * *][* * *]vii.[* * *]N.A.[* *
*][* * *]viii.[* * *]N.A.[* * *][* * *]

 

 

 

6

--------------------------------------------------------------------------------

 

Section 3:   Terms and Conditions on claims, disbursements and progress updates

 

Claims

 

1.

Claims must be submitted using the prescribed Forms la and lb and be certified
by a duly authorised signatory of the Grantee. Each claim should cover a period
of at least 6 months. The amount of grant monies disbursed shall be based on the
actual qualifying cost items incurred by the Grantee on the Project during the
Qualifying Period.

 

2.

All claims must be externally audited by a Public Accountant/audit firm
registered with the Accounting and Corporate Regulatory Authority. The External
Auditor's Statement, in accordance with the prescribed format in Annex 2, shall
be submitted at least once every 12 months from the start of the claim period,
and shall be accompanied by Forms la and lb as stamped by the external auditor
(or stamped copies of Forms la and lb that were previously submitted) for the
claims covered in the Statement. The Grantee shall make available to its auditor
this Letter of Award and its accompanying annexes, including the Terms of
Reference for External Auditors at Annex 2. In the event that the external
auditor cannot issue an unqualified statement, EDB shall have direct access to
the external auditor to obtain details with regard to the audit findings. For
the avoidance of doubt, nothing in this paragraph prevents the Grantee from
submitting unaudited claims in the interim.

 

3.

The final audited claim shall be submitted to EDB with complete documentation
(including the External Auditor's Statement on such part of the Qualifying
Period as was not covered in the previous audit, if any) within 183 calendar
days from the end of the Qualifying Period, or from completion or termination of
the Project, whichever is earlier, unless otherwise approved by EDB.

 



Half-Yearly

Yearly and Final Claim

Claims Submissions

Form 1a – Fund Request

Form 1b – Breakdown of Fund Request

(download soft copy of the forms from EDB Portal or call EDB Finance hotline at
Tel: +65 6832 6416)

 

Annex 2 – External Auditor’s Statement

Annex 1 – Direct Credit Authorisation (to submit together with the first fund
request; resubmission is only necessary if there is change in bank details)

 

 

 

 

 

 

 

 

 

Requirements on Document Submissions for Claims



 

Disbursements

 

4.

[* * *].

 

5.

[* * *]

 

6.

Disbursements for any qualifying equipment shall only be made after the
equipment has been commissioned for the Project. In cases where the
commissioning of equipment is not applicable, disbursements shall only be made
after the qualifying equipment has been delivered.

 

1

--------------------------------------------------------------------------------

 

7.

[* * *].

 

8.

[* * *].  

 

Progress Updates

 

9.

The Grantee shall submit the following:

 

(a)

An Annual Progress Update, in accordance with the prescribed format in Annex 3.
This is to be submitted as and when notified by EDB.

 

(b)

A Final Progress Update, in accordance with the prescribed format in Annex 4.
This is to be submitted within 183 calendar days from completion or termination
of the Project, unless otherwise approved by EDB.

 

10.

The submission by the Grantee and EDB’s acceptance of the above progress updates
shall not, in and of itself, constitute a waiver or variation of any of the
terms and conditions of this Incentive, or a waiver of any breach thereof.  If
required by EDB, the Grantee must undertake to submit additional information and
supporting documents to substantiate the information provided.

 




2

--------------------------------------------------------------------------------

 

Section 4:   Additional Terms and Conditions for grantS

 

Implementation of Project

 

1.

The Grantee shall implement the Project as stated in the Application throughout
the qualifying period.

 

Definitions

 

2.

Where the term appears in this Letter of Award, cumulative fixed asset
investment (FAI) refers to fixed assets (at cost), excluding land, as at the
milestone date specified.  Additional fixed asset investment (FAI) refers to
additional fixed assets (at cost), excluding land, invested over the specified
period. In each case, the calculation of FAI shall be net of disposal of
assets.  Where there is a requirement to “maintain” FAI, this means that any
sale of the assets constituting the requisite FAI shall be compensated for by
the incurring of replacement FAI.

 

3.

Where the term appears in this Letter of Award, Total Business Expenditure (TBE)
shall be ascribed the meaning attributed to it under Item D in Part II of the
EDB Core Form. Unless otherwise specified in the Letter of Award, TBE refers to
the expenditure incurred during the relevant twelve-month period immediately
preceding the due date of the condition in question.

 

4.

Where the terms appear in this Letter of Award, the terms: -

 

 

(a)

“Skilled Employees” shall refer to “Professionals”, “Managers”, “Associate
Professionals and Technicians” and “Skilled Production Craftsmen”, each as
identified as the same in the EDB Supplementary Form;

 

(b)

“Research Scientists and Engineers (RSEs)” shall refer to scientists and
engineers who are principally employed in a research capacity;

 

(c)

A person is “based in Singapore” if he/she is a tax resident of Singapore; and

 

(d)

“Singapore publicly-funded IHLs” refer to National University of Singapore
(NUS), Nanyang Technological University (NTU), Singapore Management University
(SMU), Singapore University of Technology and Design (SUTD), Singapore Institute
of Technology (SIT), Singapore University of Social Sciences (SUSS), Institute
of Technical Education (ITE), and all Polytechnics in Singapore.

 

Utilisation of grant monies

 

5.

Virement from one qualifying cost category to another is not permitted unless
first approved in writing by EDB.

 

6.

Grant monies are not to be applied towards the payment of any form of taxes,
including but not limited to GST and withholding taxes.

 

7.

All Grant monies received shall be used solely for the implementation of the
Project.




3

--------------------------------------------------------------------------------

 

Submission of claims

 

8.

EDB reserves the right to –

 

(a)

require the provision of any document or information for the purposes of
verifying a claim; and

 

(b)

reject any claim not submitted in accordance with the prescribed procedures or
in respect of which the Grantee is unable to provide justification to EDB’s
satisfaction.

 

Related Party Transactions

 

9.

The Grantee is to carry out all related party transactions at arm’s length. A
related party, for the purposes of this clause, is determined with reference to
Financial Reporting Standards 24.

 

Co-operation with EDB

 

10.

The Grantee shall –

 

(a)

upon receipt of at least two weeks’ notice in writing from EDB, and for the
purpose of allowing EDB to determine whether the Grantee is complying with the
terms and conditions of the Incentive, permit EDB officers or such other persons
as EDB may nominate to inspect the premises where the Project is carried out,
the Grantee's accounts on expenditures related to the Project and the Grantee’s
records on the progress of the Project, and such other information or documents
as EDB may consider necessary.  Any inspections shall be carried out at
reasonable intervals.  The Grantee shall, upon notification from EDB, reimburse
EDB for reasonable costs incurred by EDB or its nominee in connection with any
inspection carried out pursuant to this sub-clause;

 

 

(b)

if required by EDB, submit a report comparing its projections in the Application
with the actual realised figures. The template for this report and the timeline
for submission will be provided by EDB;

 

 

(c)

if required by EDB, submit an external auditor’s report setting out its progress
in meeting the terms and conditions of the Incentive. Where an external
auditor’s report is required, EDB may specify that this be submitted by a
stipulated deadline and follows the Agreed-Upon Procedures Report Template (“AUP
Template”) as published on the website of the Institute of Singapore Chartered
Accountants.  In the event that the external auditor cannot issue an unqualified
statement, EDB may elect to have direct access to the external auditor to gather
details with regard to the external auditor’s findings and the Grantee shall
facilitate EDB’s access in this regard, including but not limited to providing
all necessary consents to enable the external auditor to resolve EDB’s queries
and/or concerns to EDB’s satisfaction;

 

 

(d)

if required by EDB, submit a copy of its statutory filings (e.g. annual
financial statements and audited accounts), together with the detailed profit
and loss statement; and  

 

 

(e)

provide information reasonably related to the Grant as well as other information
required by EDB including responses to surveys or any other studies that may be
carried out by EDB from time to time.

 

Effect of Incentive

 

4

--------------------------------------------------------------------------------

 

11.

The Grantee shall comply with the terms and conditions set out in the Letter of
Award until the end of the Qualifying Period or the due date of the final
condition(s) imposed under Section 2 of the Letter of Award, whichever is later.
The Grantee shall notify EDB as soon as possible should it fail to fulfill or
maintain any said term or condition.  

 

12.

Under no circumstances shall a failure to comply with the terms and conditions
of the Grant permit the Grantee to unilaterally treat the Grant as having been
terminated or revoked.

 

Termination and Default

 

13.

Should the Grantee seek the withdrawal, termination, or revocation of the Grant,
it shall make a request in writing to EDB and the Grant shall continue to have
effect until such time as the request is approved and EDB notifies the Grantee
of the revocation of the Grant.  

 

14.

In the event of any breach of any term or condition of the Grant, EDB shall give
due consideration to a reassessment of the same. Notwithstanding the foregoing,
EDB reserves the right to stop all disbursements, recover from the Grantee the
total amount of Grant monies paid to the Grantee, and require payment by the
Grantee of all costs and interest incurred by EDB in connection with such
recovery.

 

15.

In the event –

 

(a)

the Project is terminated or aborted;

 

 

(b)

the Grantee is likely to cease to exist as a distinct legal entity during the
qualifying period; or

 

 

(c)

where the Grantee is a foreign company with a branch registered in Singapore
with the Accounting and Corporate Regulatory Authority, the Grantee’s business
operations or registration with the Accounting and Corporate Regulatory
Authority is likely to cease during the Qualifying Period

 

 

then -  

 

(i)

the Grantee shall be obliged to inform EDB in writing of the same immediately,
and in the case of sub-clauses (b) and (c), where the cessation of existence,
cessation of business operations or cessation of registration is initiated by
the Grantee, EDB shall be informed at least 183 calendar days before the
intended date of cessation of existence, cessation of business operations or
cessation of registration, as the case may be; and

 

(ii) 

such termination, abortion, cessation of existence, cessation of business
operations or cessation of registration, as the case may be, shall constitute a
breach of the terms and conditions of the Grant.

 

Confidentiality

 

16.

The terms and conditions of the Grant shall be kept confidential by the Grantee
and shall be disclosed to a director, officer or employee of the Grantee only to
the extent that the disclosure is necessary for the said director’s, officer’s
or employee’s as the case may be, performance of his duties. Said information
shall not be disclosed to any third parties, including but not limited to the
general public and the press, except with the prior written approval of EDB.
Notwithstanding the generality of the foregoing, the Grantee may release said
information, on a strictly confidential and need to know basis, to auditors, tax
consultants and legal advisors as may be necessary for the purposes of obtaining
professional advice PROVIDED the Grantee ensures that such third parties are
first informed of, and acknowledge in writing, the confidential nature of the
disclosed information. The Grantee may also release

5

--------------------------------------------------------------------------------

 

the said information to the Inland Revenue Authority of Singapore (IRAS) where
the release is made pursuant to a statutory obligation owed to IRAS.  

 

Disclaimers

 

17.

The failure by EDB to insist upon strict performance of the terms and conditions
of the Grant shall not constitute a waiver of any of EDB's rights therein, at
law or in equity, or a waiver of EDB’s right subsisting or future, to require
the Grantee to comply  with any other term or condition of the Grant.

 

18.

Neither EDB nor the Grantee shall, by virtue of the Letter of Award, be deemed
to be in a relationship of partnership, agency or employment with the other.

 

19.

No waiver or variation of the terms and conditions of the Grant shall be valid
unless such waiver or variation is notified or agreed upon in writing by a duly
authorised representative of EDB of Director-level or higher.

 

 

20.

No person, save EDB and the Grantee, shall have any right under any statutory
provisions or applicable law to the extent their operation may be excluded, to
enforce against EDB or the Grantee any of the terms or conditions of the Grant.

 

Others

 

21.

The award of the Grant shall not absolve the Grantee from its obligation to
comply with the requirements of any law for the time being in force that applies
to its operations.

 

22.

Save with the prior written approval of EDB, the Grantee may not seek or receive
monies from any other incentives by the Government of Singapore or any of its
agencies for funding of the Project.

23.

EDB reserves the right to amend the terms and conditions of the Grant in the
event of any errors on the part of EDB, including but not limited to
typographical errors and accidental omissions. All other amendments to the terms
and conditions in the Letter of Award shall be subject to mutual written
consent.

 

24.

The Letter of Award embodies the entire agreement between EDB and the Grantee in
respect of the Grant and any prior or contemporaneous representations, either
oral or written, are hereby superseded.

 

25.

Headings or titles in this Letter of Award are for reference and convenience
only and do not form part of this Letter of Award and shall not affect its
interpretation.

 

 

6

--------------------------------------------------------------------------------

 

Appendix to LOA

 

Section 1

 

Clauses 1.2, 1.5 and 1.9 of Section 1 shall be deleted in its entirety and
replaced with the provision(s) set out in the third column of the following
table.

 

1.2

 

Grant Amount

 

The amount claimable in each category is determined by the actual qualifying
costs incurred in that category multiplied by the support rate for that
category. Virement across all cost categories is allowable.

 

The total amount claimable under the Incentive is the maximum grant amount.

1.5

Manpower (Salary, COLA and Airfare)

 

The qualifying costs for this category refers to the following:

(a) Manpower – Salary

 

The qualifying costs for Manpower – Salary refers to basic salaries and annual
wage supplement (AWS), of the qualifying personnel.

 

AWS is capped at 1 month per calendar year and is

qualifying only if –

i. It is a standard component in the personnel’s salary package;

ii. It is paid out during the Qualifying Period (regardless of the period for
which the AWS is paid for work done); and

iii. The personnel is working on the Project at the point when the AWS is paid
out.

 

For qualifying personnel not exclusively working on the Project, only the
pro-rated AWS based on the percentage of time spent working on the Project in
the month of the AWS payout is claimable.

 

Other bonuses and allowances, regardless of whether they are included under
basic salaries for income tax purposes or any other purpose, are not qualifying
costs.

 

(b) Manpower – Cost Of Living Allowance (COLA) & Airfare

 

The qualifying costs for COLA & Airfare refers to costs incurred for overseas
trip(s) that is necessary for the Project, made by qualifying personnel, and
shall be limited to accommodation, meals and local transportation (i.e. COLA),
as well as airfare.

7

--------------------------------------------------------------------------------

 

1.9

Professional Services

The qualifying costs for Professional Services refers to costs incurred for
professional services performed by service providers, which may include
consultancy, subcontracting, testing and certification approval, that are
necessary for the Project. Such costs may comprise of:

 

1.Costs incurred in Singapore for professional services by Singapore-based
service providers; and

2.Costs incurred overseas for professional services by overseas-based
non-related party providers.

 

 

Clause 1.15 shall be added with the provision(s) set out in the third column of
the following table

 

1.15

Exchange Rate

The applicable USD/SGD exchange rate for all claims shall be USD1 : 1.39SGD.

 

 

Section 3

 

Clauses 2, 4, 5 and 7 of Section 3 shall be deleted in its entirety and replaced
with the provision(s) set out below.

 

“2. All claims must be externally audited by a Certified Public Accountant [1].
The External Auditor’s Statement, in accordance with the prescribed format in
Annex 2, shall be submitted at least once every 12 months from the start of the
claim period, and shall be accompanied by Forms 1a and 1b as stamped by the
external auditor (or stamped copies of Forms 1a and 1b that were previously
submitted) for the claims covered in the Statement. The Grantee shall make
available to its auditor this Letter of Award and its accompanying annexes,
including the Terms of Reference for External Auditors at Annex 2. In the event
that the external auditor cannot issue an unqualified statement, EDB shall have
direct access to the external auditor to obtain details with regard to the audit
findings. For the avoidance of doubt, nothing in this paragraph prevents the
Grantee from submitting unaudited claims in the interim.”

 

“4.  [* * *]

“5.  [* * *]

 

“7. [* * *]

 

 

Clauses 8 of Section 3 shall not be applicable.

 

 

Section 4

 

Clause 5 of Section 4 shall not be applicable.

 

Clauses 10 (c) of Section 4 shall be deleted in its entirety and replaced with
the provision(s) set out below.

 

“10. (c) if required by EDB, submit an external auditor’s report setting out its
progress in meeting the terms and conditions of the Incentive. Where an external
auditor’s report is required, EDB may specify that this be submitted by a
stipulated deadline and follows the prescribed format in Annex 2. In the event
that the external auditor cannot issue an unqualified statement, EDB may elect
to have direct access to the external auditor to gather details with regard to
the external auditor’s findings and the Grantee shall facilitate EDB’s access in
this

8

--------------------------------------------------------------------------------

 

regard, including but not limited to providing all necessary consents to enable
the external auditor to resolve EDB’s queries and/or concerns to EDB’s
satisfaction;

Clause 16 of Section 4 shall be deleted in its entirety and replaced with the
provision(s) set out below.

“16. (a) The terms and conditions of the Grant shall be kept confidential by the
Grantee and shall be disclosed to a director, officer or employee of the Grantee
only to the extent that the disclosure is necessary for the said director's,
officer's or employee's as the case may be, performance of his duties. Said
information shall not be disclosed to any third parties, including but not
limited to the general public and the press, except with the prior written
approval of EDB. Notwithstanding the generality of the foregoing, the Grantee
may release said information, on a strictly confidential and need to know basis,
to auditors, tax consultants and legal advisors as may be necessary for the
purposes of obtaining professional advice PROVIDED the Grantee ensures that such
third parties are first informed of, and acknowledge in writing, the
confidential nature of the disclosed information. The Grantee may also release
the said information to the Inland Revenue Authority of Singapore (IRAS) where
the release is made pursuant to a statutory obligation owed to IRAS.
Furthermore, as a publicly traded company in the United States, Arcturus may
disclose this Grant and the existence, terms and conditions of this Grant to the
extent necessary, as reasonably determined by Grantee, to be in compliance with
regulatory requirements with the U.S. Securities and Exchange Commission (SEC)
and Food and Drug Administrations.

16. (b) Within the Incentive Period, to the extent that Grantee provides EDB
with proprietary confidential information, which shall be marked as such if in
written, electronic, or tangible form, or verbally indicated as such if
communicated orally, EDB agrees to maintain such information in strict
confidence, to use the confidential information only for the purposes
articulated in this Letter of Award, and to not disclose the information except
to those personnel of EDB who have a need to know the information, except as
required by

(i)applicable law;

(ii)valid order of court or government authority; or

(iii)the Ministry of Trade and Industry of the Government of Singapore, the
Ministry of Finance of the Government of Singapore, or the Inland Revenue
Authority of

Singapore, for EDB's reporting, administrative or approval purposes, such
information is not to be released to any external parties, the public or the
press without the prior written approval of the Grantee.”

9